Dear Mr. Naquin:
You have requested the opinion of this office regarding the ability of the Atchafalaya Basin Levee District (the "District") to `offset' its obligations under R.S. 38:333 in the amount the District alleges it is owed by the Parish in the form of Revenue Sharing Funds.
As you have correctly pointed out, the Revenue Sharing Act for the years 1992, 1993 and 1994 have all excluded the District from the definition of "tax recipient bodies", thereby obviating the District's entitlement to any portion of Revenue Sharing funds attributable to Lafourche Parish. See: Act 1048 of 1991, Act 455 of 1993, and Act 37 of 1994.
It is the opinion of this office that the District is not entitled to receive Revenue Sharing funds from the Parish of Lafourche, as the District is not included as a "tax recipient body" in accordance with the Revenue Sharing Acts referred to above. As such, it is our opinion that the District cannot decline to perform its obligations under R.S. 38:333D on the basis of non-receipt of those funds.
With regard to the nature of the obligations required of the District under R.S. 38:333D, we refer you to Opinion No. 94-348, previously issued to you. Although that opinion interprets R.S. 38:334, it is applicable to an interpretation of R.S.38:333D, as the provisions are virtually identical.
Trusting this to be of assistance, I remain,
Yours very truly,
                          Richard P. Ieyoub Attorney General
                          By: Jeanne-Marie Zeringue Barham Assistant Attorney General